Case 0:18-cv-61694-FAM Document 24 Entered on FLSD Docket 01/07/2019 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                FORT LAUDERDALE DIVISION


                                                                CASE NO.: 18-cv-61694-FAM

  DONNA COPPER, on Behalf of Herself
  and all Other similarly Situated,

             Plaintiff,

  vs.

  FLORIDA FIRST INSURANCE AGENCY,
  LLC

              Defendant.
  _________________________________________/

        NOTICE OF COMPLIANCE WITH DECEMBER 17, 2018 COURT ORDER

         The Defendant, FLORIDA FIRST INSURANCE AGENCY, LLC, by and through its

  undersigned counsel, hereby gives its notice of compliance with the Order on Plaintiff’s, Donna

  Cooper, Motion to Compel Defendant to Produce Documents dated December 17, 2018 [D.E. 18].

  Defendant’s documents responsive to Plaintiff’s Request for Production Numbers 3, 5, 6, 7, 8, 9,

  10, 11, 12, and 13 were provided to counsel by electronic mail on January 4, 2019.



                          [CERTIFICATE OF SERVICE TO FOLLOW]
Case 0:18-cv-61694-FAM Document 24 Entered on FLSD Docket 01/07/2019 Page 2 of 2



                                   CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that I electronically filed the foregoing document with the Clerk of

  the Court using CM/ECF, this 7th day of January, 2019. I also certify that the foregoing document

  is being served this day on all counsel of record or pro se parties identified on the below Service

  List in the manner specified, either via transmission of Notices of Electronic Filing generated by

  CM/ECF or in some other authorized manner for those counsel or parties who are not authorized

  to receive electronically Notices of Electronic Filing.

                                                By: s/ Brett R. Bloch
                                                    Brett R. Bloch, Esq.


                                           SERVICE LIST

  Scott A. Bursor, Esq.
  Bursor & Fisher, P.A.
  2665 S. Bayshore Drive
  Suite 220
  Miami, FL 33133
  scott@bursor.com

  Attorney for Plaintiff
  [VIA CM/ECF]




                                                   2
